Citation Nr: 1227711	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-26 885	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for partial loss of the left hand.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left leg disability. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for psychological damage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  A rating decision in July 2004, but sent to the Veteran in November 2004, denied his claims of entitlement to § 1151 compensation for partial loss of his left hand, left leg disability, and psychological damage.  A December 2005 rating decision denied his claims on the basis that new and material evidence had not been submitted.  A January 2007 rating decision again denied his claims on the basis that new and material evidence had not been submitted and determined there was not clear and unmistakable error (CUE) in the prior denials of these claims.

In October 2009, as support for the petition to reopen these claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board.  This type of hearing is often referred to as a Travel Board hearing.  The Veteran submitted additional evidence during the hearing and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

That initial July 2004 decision that was sent to the Veteran in November 2004 never became final and binding and, thus, there does not have to be new and material evidence since that decision to reopen his claims.  Instead, his claims may be immediately readjudicated on their underlying merits.  Records show he appeared at the RO in August 2005, so within one year of receiving notification of that decision in November 2004, inquiring as to whether the binder of evidence he had submitted had been considered in that November 2004 rating decision.  He was informed that the evidence was not considered and that it had not been associated with his claims file.  The RO employee that spoke with him and documented their discussion confirmed that, on that date, August 10, 2005, he had submitted this additional evidence.  The RO employee signed the document he added to the claims file recording their discussion.  And while review of the claims file reveals that this new evidence is not date-stamped, and that it is not in chronological order with regards to the record of that August 2010 RO visit, it is three-hole punched and appears to have come from the binder the Veteran described.  The Board thus presumes that it is indeed the evidence the Veteran submitted to the RO in August 2010.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004) ("The presumption of [administrative[ regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of administrative regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").

Although that August 2005 RO visit and submission of evidence was not a notice of disagreement (NOD) with the November 2004 rating decision, the submission of that additional evidence was prior to expiration of the one year the Veteran had for appealing that November 2004 decision, which did not end until November 2005, and was new and material evidence pertaining to the claims that were denied in that decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); and Buie v. Shinseki, 24 Vet. App. 242, 
251-52 (2010).  Specifically, this evidence included additional VA treatment records and his personal statements.  The RO considered his August 2010 visit and submission of this evidence as a petition to reopen his previously denied claims, which, significantly, had not become final and binding, though considered as if they had been when adjudicated in December 2005 and January 2007.  There resultantly need not be new and material evidence to reopen these claims.  Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); and Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Moreover, to the extent the RO determined in its January 2007 rating decision that there was not CUE in the prior denials of these claims, any such CUE claim is not ripe for adjudication since, by definition, it is a collateral (after-the-fact) attack of a prior decision that has become final and binding.  And, here, the November 2004 rating decision is not yet final and binding.  See 38 C.F.R. § 3.105(a) (2011).

In June 2010, the Board remanded the claims for further development and readjudication.  The claims require still further development before being decided on appeal, however, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran is claiming entitlement to § 1151 compensation for partial loss of his left hand, left leg disability, and psychological damage.  During the course of this appeal, and in particular during his October 2009 Travel Board hearing, he asserted that during psychiatric treatment at the VA Medical Center (VAMC) in Waco, Texas, from November 1969 to March 1970 his psychiatric disorder was not properly diagnosed or treated, which in turn resulted in even greater mental illness and him engaging in what amounted to reckless and dangerous behavior.  This he says included flying a gyrocopter in bad weather, causing him to have an accident and lose part of his left hand when it was caught in the propeller.  He also asserted that he had injured his left leg prior to that VA hospitalization, but that he was not allowed to use his crutches during the hospitalization, so resultantly had to walk unassisted on this leg, causing pain and additional injury to it.

For § 1151 claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.361 and VAOPGCPREC 40-97 (Dec. 31, 1997).


In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b) (2011).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  See 38 C.F.R. § 3.361(c)(1) (2011).

Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2011). 

Proximate cause also may be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32 (2011)).  See 38 C.F.R. § 3.361(d)(2) (2011).

As concerning his left hand, it is clear this hand was intact at the time of the Veteran's VA psychiatric hospitalization from November 1969 to March 1970.  What is also evident is that he now only has part of this hand, which he showed the presiding judge during the hearing.  In his September 2006 statement, he asserted that his gyrocopter accident wherein he lost part of this hand had occurred in November 1970, so about 8 months after his VA psychiatric hospitalization ended.  In essence, then, he is maintaining there was carelessness, negligence, lack of proper skill, or error in judgment of his VA treatment providers during that hospitalization in that they failed to recognize his propensity to engage in reckless or dangerous behavior once discharged, and that this proximately resulted in his November 1970 gyrocopter accident and subsequent loss of part of his left hand.

As concerning his left leg, the Veteran's undated timeline of events claims he broke this leg and was in traction for six weeks or so, in June 1969, so during the months preceding that November 1969 VA hospitalization.  VA treatment records dated in January 1998 indicate he complained of left ankle pain and reported that he had suffered a compound fracture and had developed an infection, post-injury.  He said he eventually healed without intercurrent signs and symptoms of infection, but that his course was complicated by weight-bearing and the inability to use prescribed crutches while the fracture was healing during incarceration in a VA psychiatric hospital.  He reported that his fracture eventually healed, with some deformity.  The evaluating physician concluded the Veteran probably had post-traumatic arthritis, probably accounted for by injury of the ankle at the time of the original tibia fracture, and aggravated by the varus alignment that he had over the years as well as the loss of subtalar joint motion, which was also post-traumatic.

VA treatment records from during the Veteran's VA psychiatric hospitalization from November 1969 to March 1970 indicate he had presented for admission without any assistive devices, but with a left-leg deformity related to a then recent fracture.  It also was noted that he consequently walked with a limp.  During the course of this appeal, he has continued receiving VA treatment, including joint replacement surgery for his left ankle complaints.  The issue is somewhat complicated by a diagnosis of "congenital" bowing of the tibia and fibula; this diagnosis appears in problems lists included in his more recent VA treatment records.

Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  VA's General Counsel has held, however, that service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service (or, here, in the course of VA treatment) constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (2011).

Also according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service (or, here, in the course of VA treatment), service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of this Veteran's claim as it pertains to his left leg disability, medical clarification is needed as to whether his condition is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).

As for his remaining claim for psychological damage, it is unclear the precise nature of this claim.  He has been service connected for psychiatric disability since 1969, which has been determined to include schizophrenia, paranoid type; psychosis, not otherwise specified; posttraumatic stress disorder (PTSD); and dysthymia.  Indeed, he is currently is receipt of a 70 percent rating for this service-connected psychiatric disability.  And as a disability compensated under § 1151 is treated as though it is service connected, it remains unclear the remedy the Veteran seeks.  

To be clear, he is already receiving compensation for his psychiatric disability and associated symptoms, and in fact has been since 1969, so virtually since separating from service in 1968.  In essence, any change in the severity of this disability during the many years since already has been contemplated by the several ratings he has received during the years since.  He initially had a 100 percent rating in 1969, then a lesser 10 percent rating in 1970, but since 2002 a higher 50 percent rating and since 2005 an even higher 70 percent rating.  Moreover, he additionally has had a total disability rating based on individual unemployability (TDIU) since 2005.  So during his October 2009 Travel Board hearing, the undersigned Veterans Law Judge specifically commented that the Veteran was already service connected for psychiatric disability.  His representative assured the presiding judge of the Board, in response, that he and the Veteran had discussed this at great length, and that it seemed he simply wants VA to recognize and own up to the errors and mistakes he believes VA has made in the course of evaluating and treating him in years past, especially during his psychiatric hospitalization from November 1969 to March 1970.

It is significant that, in August 2005, the RO obtained the Veteran's treatment records pertaining to his claims and an opinion as to whether any disability proximately resulted from carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault on VA's part, or if the proximate cause of any disability was the claimant's willful misconduct or failure to follow instruction.  While a September 2005 response from the Central Texas Veterans Health Care System indicates that no records existed, there is no indication this requested medical opinion was provided.  The Board needs this medical opinion to first determine whether there is indeed additional disability referable to the Veteran's left leg and, if so, whether the proximate cause of this additional disability of the left leg, as well as his left hand, was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment in question, or that the proximate cause of this disability was an event that was not reasonably foreseeable.  Still additional medical comment is needed concerning whether the bowing of his tibia and fibula is a congenital disease versus defect and, depending on this determination, the likelihood any congenital disease was aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing VA psychiatric care during his hospitalization from November 1969 to March 1970, or the likelihood that any congenital defect was subject to a superimposed disease or injury due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing this treatment, apart from the congenital or developmental defect.  VA's duty to assist him with these claims includes providing a medical examination for an opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  The Veteran's most recent VA treatment records are available for review in Virtual VA, so obtain all additional treatment records dated since August 2011.  Since these records are in the custody of Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  He also must be appropriately notified in the event requested records are not obtained.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination.  The examination should include all necessary diagnostic testing or evaluation.  It is specifically requested that the examiner respond to the following questions: 

(A)  What is the likelihood (very likely, as likely as not, or unlikely) the proximate cause of the partial loss of the Veteran's left hand was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in the provision of mental health care during his hospitalization from November 1969 to March 1970, or that the proximate cause of this disability was an event that was not reasonably foreseeable (versus foreseeable)?  In this regard, consider his assertions that VA failed to properly diagnose and treat his psychiatric disorder during that hospitalization and failed to recognize that, upon discharge, he would engage in reckless or dangerous behavior that ended up including flying a gyrocopter in a storm, crashing, and losing part of his left hand when it got caught in the propeller.

(B)  Does he have additional disability of his left leg as a result or consequence of that VA psychiatric hospitalization from November 1969 to March 1970, specifically considering the clinical evidence of left leg deformity on admission and the X-ray of this leg during that hospitalization? 

If it is determined there is indeed additional disability of this leg, what is the likelihood (very likely, as likely as not, or unlikely) the proximate cause of this additional left leg disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing psychiatric care during that hospitalization, or that the proximate cause of this additional disability was an event that was not reasonably foreseeable (versus foreseeable)?


(C)  Is the bowing of the Veteran's left tibia and fibula a congenital disease or defect?

If it is determined it is a congenital disease, what is the likelihood (very likely, as likely as not, or unlikely) this congenital disease was aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing VA psychiatric care during his hospitalization from November 1969 to March 1970?

If it is determined instead this is a congenital defect, what is the likelihood (very likely, as likely as not, or unlikely) this congenital defect was subject to a superimposed disease or injury due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing VA psychiatric care during his hospitalization from November 1969 to March 1970, apart from the congenital or developmental defect?

While the evidence of record indicates he was judged incompetent and resultantly involuntarily committed to the VA hospital in November 1969 under court order, the Board ultimately will have the responsibility of determining whether his allegations concerning that VA psychiatric hospitalization from November 1969 to March 1970 are competent and credible, so as to in turn have probative value.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

It therefore is essential the examiner discuss the rationale of the opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

To facilitate providing responses to the questions posed, the claims file must be made available to the examiner for consideration of the pertinent history.

4.  Then readjudicate the Veteran's claims in light of the additional evidence.  If the claims are not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


